DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Legal phraseology such as “means” (see line 7) should not be present therein;
The abstract should be limited to 150 words or less; and
The various clauses should not be numbered and clause 1 “Animal care and/or cleaning device” and clause 3 “Fig. 1” should be deleted therefrom.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities:  
In regard to claim 1, it is unclear as to whether or not the “shaft bearing” defined on lines 6-7) is referring to the “bearing device” defined on line 3, or some other element.
In regard to claim 5, it is unclear as to what structure the phrase “and/or” (see line 3) is attempting to defined.
In regard to claim 9, it is unclear as to which element the phrase “of the latter” (see the last line) is referring.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-14 are are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6-14 are replete with terms that lack an antecedent basis.  For example:
In regard to claim 2, an antecedent basis for “the transmission” (see line 3), “the output shaft” (see lines 3-4) , “the housing” (see lines 4-5) and “its dead stop position” (see line 5) has not been defined.
In regard to claim 6, an antecedent basis for “the bearing support” (see the last line) has not been defined.
In regard to claim 7, an antecedent basis for “the bearing support” (see line 2), “tie bar” (see line 3), “U-legs” (see line 3) and “the vertical” (see line 4) has not been defined.
In regard to claim 8, an antecedent basis for “the tie bar” (see line 2), “the U-section beam” (see line 3), “the end” (see line 4), “the output shaft of an electric geared motor” (see line 5) and “the transmission” (see line 5) has not been defined.
In regard to claim 9, an antecedent basis for “the bristle support” (see line 2) and “the assigned end” (see the last line) has not been defined.
In regard to claim 10, an antecedent basis for “the length” (see line 2), “the U-section beam” (see line 2 and lines 3-4), “the diameter” (see line 3), “the disks” (see line 4) and “the circumference” (see line 5) has not been defined.
In regard to claim 11, an antecedent basis for “its bristles” (see line 2) and “the circular disk” (see line 3) has not been defined.
In regard to claim 12, an antecedent basis for “the height” (see line 2) and “the cone” (see line 2) has not been defined.
In regard to claim 13, an antecedent basis for “the cone” (see line 2 and the last line), “the plane” (see line 4) and “the first bristle body” (see the last line) has not been defined.
In regard to claim 14, an antecedent basis for “the second bristle body” (see line 3) has not been defined.
The Applicant should review all of the claims to ensure that an antecedent basis for each element has been defined.
In regard to claims 4, 6, 12 and 14, the terms “in particular”, “preferably” and “essentially” are relative terms which render the claims indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 852 279 (as cited by the Applicant, hereinafter ‘279).
In regard to claim 1, ‘279 discloses an animal care and/or cleaning device having at least one brush 12 which is mounted on a shaft 20 of the brush which can be driven by an electric motor drive 22 to generate a rotary motion of the brush and is rotatably mounted in a bearing device (see paragraph 0029, lines 24-27 provided on a support device 30 and having an actuating device 34, 42 by means of which the drive can be actuated  as a function of contact of the brush  with an animal body (see paragraph 0026, lines 1-6) characterized that the bearing device has at least one shaft bearing (as discussed above) which holds the axis of rotation of the brush in a fixed positional relationship to the support device and in that the drive is driven by a torque acting on the shaft of the brush in one or another direction of rotation (see paragraph 0038, lines 1-5) caused by an impact motion of the animal body on the brush (as discussed above) is carried at most to a predeterminable dead stop on the support device (defined by the limitation of movement imparted by the hinge arrangement 10) and that the drive triggers the actuation device  for the purpose of actuating the drive during this motion.
In regard to claim 2, the torque on the shaft caused by the impact motion of the animal against the brush is passed on to the shaft of the drive “by means of friction or blocking” so that the torque “entrains the housing of the drive” up to a dead stop position of the device.
In regard to claim 4, a switch in the form of a sensor operates the actuating device (see paragraph 0026, lines 6-7).
In regard to claim 5, the actuating device is arranged on the drive and/or support device (either directly or indirectly).
In regard to claim 6, the support device has an anchoring part 6 attached to a support structure 4 and struts 8 extending downward from the anchoring part which are attached to a bearing support of the shaft bearing.
In regard to claim 9, a brush support 26 is formed as a circular disk  and connected to the “assigned end” of the shaft of the brush.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘279.
Although the ‘279 reference does not disclose the drive is structured as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the drive can be designed to have any know structure, including that claimed, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the specific structure of the drive (as evidenced by the multiple structures defined in claim 3) and the ‘279 reference in no way limits this parameter.
In regard to claims 11-14, although the brush is not structured as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the brush can be of any known and suitable structure, including that claimed, without effecting the overall operation of the device, especially since the ‘279 reference discloses the brush may be of any suitable structure (see paragraph 0025, lines 8-12).

Allowable Subject Matter
Claims 7, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Munneke et al. and Ruiz Rodriquez references are cited as being directed to the state of the art as teachings of other driven brushes for cleaning livestock.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/2/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754